Judgment unanimously affirmed. Memorandum: Defendant, an inmate at the Auburn Correctional Facility, was convicted of one count of promoting prison contraband in the first degree after correction officers, acting on a tip from an inmate-informant, frisked defendant and discovered a shank hidden in his right sneaker. The court properly denied defendant’s request to compel disclosure of the informant’s identity because defendant failed to make a sufficient showing of the need for such disclosure (see, People v Goggins, 34 NY2d 163, 169, cert denied 419 US 1012).
We reject defendant’s contention that, to sustain his conviction, the People were required to demonstrate that prison officials complied with Correction Law § 138 (5). The requirements of Correction Law § 138 (5) are irrelevant in a Penal Law prosecution (see, People v McMillan, 134 AD2d 773, 774, lv denied 71 NY2d 899; People v Quintana, 71 AD2d 764, 765). Here, the People were required to prove that defendant possessed this shank knowing that his possession of it violated the rules of the institution. Although defendant denied that he possessed the shank, his testimony that he knew possession of such an object was against prison rules is sufficient to support the conviction. (Appeal from judgment of Cayuga County Court, Contiguglia, J. — promoting prison contraband, first degree.) Present — Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.